United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
St. Ann, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1841
Issued: April 19, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 7, 2010 appellant filed a timely appeal from a May 10, 2010 merit decision of the
Office of Workers’ Compensation Programs denying his schedule award claim. Pursuant to the
Federal Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant has established entitlement to a schedule award due to his
accepted condition of inguinal hernia with repair.
FACTUAL HISTORY
On September 8, 2004 appellant, then a 44-year-old letter carrier, was injured when he
lifted a tray of mail. The Office accepted the condition of bilateral inguinal hernia with surgical
repair. Appellant stopped work on September 10, 2004. He underwent right inguinal hernia
1

5 U.S.C. §§ 8101-8193.

repair with mesh on October 18, 2004. Appellant returned to limited duty on November 19,
2004 and regular duty on December 24, 2004. The Office paid appropriate benefits.
Following his surgery, appellant continued to experience right inguinal and testicular
pain. He underwent a urological evaluation and began pain management therapy with an
anesthesiologist.
On June 27, 2007 appellant requested a schedule award. In a July 13, 2007 letter, the
Office informed him of the medical evidence necessary to support a schedule award to a
scheduled member and requested that he obtain a detailed medical report from his treating
physician. In an August 6, 2007 statement, appellant advised he was undergoing treatment for
left-sided testicular pain. He requested the Office refer him for an evaluation as his doctor did
not perform impairment evaluations.
On December 2, 2007 an Office medical adviser reviewed appellant’s file and a statement
of accepted facts. He indicated that the medical evidence of record was insufficient to support
permanent impairment to a scheduled member due to the accepted condition. The medical
adviser noted that, while appellant was seeking treatment for left-sided testicular pain, the Office
could only consider an impairment that resulted from the right-sided inguinal hernia repair. He
also advised that groin pain was not ratable for schedule award purposes under the fifth edition
of the American Medical Association, Guides to the Evaluation of Permanent Impairment
(A.M.A., Guides). The medical adviser recommended appellant be referred for an impairment
rating evaluation.
In a February 5, 2008 report, Dr. Richard H. Still, a urologist and Office referral
physician, noted the history of injury and medical treatment and set forth his examination
findings which revealed tenderness in the right testis and epididymus, a tender cord, and
tenderness in the inguinal area that reproduced appellant’s pain and symptoms. He provided an
impression of chronic right inguinal/testicular pain, probable postoperation cicatrix with nerve
entrapment; possible chronic epididymitis and left varicocele per previous ultrasound. Dr. Still
requested a copy of the previous computerized tomography (CT) scan and recommended right
inguinal exploration to release the cicatrix and nerve entrapment. In an April 3, 2008 report, he
opined that appellant suffered from chronic right inguinal scrotal and testicular pain from
apparent scar and nerve entrapment from the previous right inguinal hernia repair. Dr. Still
stated that appellant had not reached maximum medical improvement as he could benefit from
right inguinoscrotal exploration surgery with release of cicatrix and nerve entrapment.
On April 20, 2008 an Office medical adviser reviewed Dr. Still’s reports. He noted that
Dr. Still’s evaluation did not show any ilioinguinal or nerve entrapment symptoms which
affected either inner thigh; thus, there was no anatomical cause of lower extremity impairment.
The Office medical adviser also noted that the Office had not accepted a testicular condition and
opined, based on Dr. Still’s report, there was no reason to do so. He thus concluded that there
was no impairment to each lower extremity based on Dr. Still’s reports.
By decision dated April 25, 2008, the Office denied appellant’s claim for a schedule
award based on the Office medical adviser’s opinion.

2

Appellant requested an oral hearing that was held on December 18, 2008. By decision
dated March 3, 2009, an Office hearing representative set aside the April 25, 2008 decision and
remanded the case for further medical development. The hearing representative noted that the
medical record supported that appellant’s right testicular pain was causally related to the inguinal
surgery and, since he was not considering additional surgery, the Office should develop the
schedule award request for impairment to the testicles. The hearing representative noted that,
since Dr. Still did not offer an opinion on this issue, a supplemental report must be obtained.
The hearing representative further found that the Office must develop the issue of whether
appellant’s testicular pain resulted in a ratable impairment.
On remand, the Office provided Dr. Still with a statement of accepted facts and a list of
supplemental questions, and requested that he provide a supplemental report. In a March 6, 2009
report, Dr. Still advised that, if appellant elected not to proceed with further surgery then, based
on his last evaluation, maximum medical improvement had been reached. He indicated that he
was not sure of any impairment to the testicles, but stated appellant had chronic pain secondary
to nerve entrapment and associated neuropathy. Dr. Still further advised that any estimate of
permanent impairment would be difficult to estimate as he has not seen appellant in some time
and was not aware of his current situation.
Dr. Stills reexamined appellant on April 7, 2009. He reported that the testes were
descended without masses, but there was tenderness on the right. Tenderness and scarring were
noted in the right inguinal canal consistent with appellant’s history of inguinal surgery, which
was causing chronic pain. Dr. Stills advised the left canal was intact. In an April 19, 2009
report, he opined that, under Table 7.7 of the fifth edition of the A.M.A., Guides, appellant had a
Class 1, or 0 to 10 percent, impairment of the whole person.
In an April 26, 2009 report, an Office medical adviser reviewed Dr. Still’s reports and
opined that Dr. Still offered no medical basis to offer a schedule award as a consequence of the
accepted condition. He indicated that the Office only accepted the condition of bilateral inguinal
hernias. The Office medical adviser noted that Dr. Still repeatedly found appellant had no groin
pain and there were no examination findings which implicate a testicular lesion. He further
stated that an inguinal nerve entrapment would not be a basis to process a schedule award for a
testicle.
In an April 28, 2009 decision, the Office denied appellant’s claim for a schedule award.
Determinative weight was accorded to the Office medical adviser’s opinion.
On March 21, 2010 appellant requested reconsideration. With his request, he submitted a
March 23, 2010 statement along with duplicative copies of February 24 and April 25, 2005
consultation reports previously of record. New evidence included: procedure notes dated
July 28 and November 30, 2005, January 15 and 16, 2006; a July 29, 2005 post procedure
telephone call record; hospital record from Washington University in St. Louis covering the
periods January 17 to February 26, 2006 and April 25, 2005 to January 16, 2006; and copies of
notes from the pain management center dated February 28, 2005 through April 28, 2006, which
documented the various procedures appellant underwent to manage his chronic condition.

3

On May 5, 2010 an Office medical adviser reviewed the submitted evidence and stated
that it did not permit processing of a schedule award.
By decision dated May 10, 2010, the Office denied modification of the April 28, 2009
decision.
LEGAL PRECEDENT
The schedule award provision of the Act,2 and its implementing federal regulations,3 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss or loss of use, of scheduled members or functions of the body. However,
the Act does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, the Office has
adopted the A.M.A., Guides as the uniform standard applicable to all claimants.4 As of May 1,
2009, the sixth edition of the A.M.A., Guides is used to calculate schedule awards.5
The Act does not authorize schedule awards for permanent impairment of the whole
person. No schedule award is payable for a member, function or organ of the body not specified
in the Act or in the regulations.7 Amendments to the Act, however, modified the schedule award
provisions to provide for an award for permanent impairment to a member of the body covered
by the schedule regardless of whether the cause of the impairment originated in a scheduled or
nonscheduled member. Pursuant to the authority provided by 5 U.S.C. § 8107(c)(22), the
Secretary added as organs to the compensation schedule to include the breast, kidney, larynx,
lung, tongue, penis, testicle, ovary, uterus/cervix and vulva/vagina.8
6

Proceedings under the Act are not adversarial in nature, nor is the Office a disinterested
arbiter.9 While the claimant has the responsibility to establish entitlement to compensation, the
Office shares responsibility in the development of the evidence. It has the obligation to see that

2

Id. at § 8107.

3

20 C.F.R. § 10.404.

4

Id. at § 10.404(a).

5

FECA Bulletin No. 09-03 (issued March 15, 2009); see also Federal (FECA) Procedure Manual, Part 3 -Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1 (January 2010).
6

Ernest P. Govednick, 27 ECAB 77 (1975); W.D., Docket No. 10-274 (issued September 3, 2010).

7

See Janet C. Anderson, 54 ECAB 394 (2003); William Edwin Muir, 27 ECAB 579 (1976); W.D., id.

8

5 U.S.C. § 8107; 20 C.F.R. § 10.404; J.W., 59 ECAB 308 (2008).

9

Vanessa Young, 55 ECAB 575 (2004).

4

justice is done.10 Accordingly, once the Office undertakes to develop the medical evidence
further, it has the responsibility to do so in the proper manner.11
ANALYSIS
The Board finds that further development is required on the issue of whether appellant
has testicular impairment causally related to his accepted inguinal surgery.
Dr. Still, an Office referral physician, reported that appellant’s April 7, 2009 examination
revealed tenderness and scarring in the right inguinal canal consistent with his history of inguinal
surgery. He opined that such conditions caused appellant’s chronic pain and subsequently rated
him with 0 to 10 percent whole person impairment under the fifth edition of the A.M.A.,
Guides.12 An Office medical adviser, on April 26, 2009, rejected this rating on the basis the
Office had not accepted a consequential injury. He also asserted that inguinal nerve entrapment
would not be a basis for a schedule award for a testicle. Following, appellant’s reconsideration
request, the same medical adviser, in a May 6, 2010 report, found no basis to process a schedule
award. He did not purport to rate impairment under the sixth edition of the A.M.A., Guides. The
Board notes that an Office hearing representative specifically found that the medical evidence
supported that appellant’s right testicular and scrotal pain was related to appellant’s accepted
hernia and surgical repair and directed the Office to obtain an opinion on whether appellant had
permanent impairment of his testicles due to this. Under the Office’s regulations, a schedule
award may be paid for impairment to a testicle.13
The Board finds further development is required. Although the Office medical adviser
found no ratable impairment asserting that inguinal nerve entrapment would not be a basis for a
schedule award for a testicle, he did not clearly provide rationale for his conclusion.14 He did not
explain why testicular pain resulting from accepted hernia surgery was not ratable under the
A.M.A., Guides in either of his most recent reports. As Dr. Still’s reports were issued before the
sixth edition of the A.M.A., Guides became effective, he did not rate impairment under the
current edition of the A.M.A., Guides, which contains provisions relating to the testicles in
Chapter 7.15 Furthermore Chapter 3 of the sixth edition of the A.M.A., Guides, provides for
rating pain-related impairment for a painful condition that cannot be rated according to the
principles outlined in other chapters.16 The Board notes that the current medical record is
10

Richard E. Simpson, 55 ECAB 490 (2004).

11

Melvin James, 55 ECAB 406 (2004).

12

Although the A.M.A., Guides, list certain impairment ratings in terms of whole person impairment, the Act
does not authorize schedule awards for permanent impairment of the whole person. B.M., Docket No. 09-2231
(issued May 14, 2010).
13

Supra note 3.

14

See George Randolph Taylor, 6 ECAB 986, 988 (1954) (where the Board found that a medical opinion not
fortified by medical rationale is of little probative value).
15

See e.g., A.M.A., Guides 146-49 (6th ed. 2008).

16

Id. at 39.

5

insufficiently developed to determine if appellant has ratable impairment of the testicles under
applicable provisions of the A.M.A., Guides.
On remand, the Office should refer appellant and the case record to Dr. Still for
clarification on these matters. If Dr. Still finds a work-related testicular impairment, he should
determine the appropriate impairment percentage of the testicle using the sixth edition of the
A.M.A., Guides. After such further development as the Office deems necessary, the Office
should issue an appropriate decision on appellant’s claim.17
CONCLUSION
The Board finds that further development of the medical evidence is required on the issue
of whether appellant has any testicular impairment.
ORDER
IT IS HEREBY ORDERED THAT the May 10, 2010 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded to the Office for further
development on the issue of testicular impairment in conformance with this decision.
Issued: April 19, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

17

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.4d(2) and 3.700,
Exhibit 1: Use of the sixth edition of A.M.A., Guides (January 2010) (explaining conversion of whole person
impairment to schedule organ impairment and proper usage of the sixth edition).

6

